          Case 1:20-cv-01159-LGS Document 18 Filed 06/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER GLAUDINO,

                                  Plaintiff
                                                                  20 Civ. 1159
                   - against -
                                                                      ORDER
LONG ISLAND RAILROAD COMPANY,

                                  Defendant.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, the Civil Case Management Plan and Scheduling Order directs the parties to

file a joint status letter by June 1, 2020. ECF 12 at 4;

       WHEREAS, no joint status letter has been filed. It is hereby

       ORDERED that the parties shall file a joint status letter in compliance with the case

management plan by June 8, 2020.



Dated: June 4, 2020
       New York, New York
